VHS San Antonio Partners,
                                                                  LLC d/b/a Baptist Health
                                                                   System and d/b/a North



                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     February 18, 2015

                                    No. 04-14-00153-CV

                 Harold GASKILL, III, MD and Harold Gaskill, M.D. P.A.,
                                      Appellants

                                             v.

VHS SAN ANTONIO PARTNERS, LLC d/b/a Baptist Health System and d/b/a North Central
Baptist Hospital, Baptist System, North Central Baptist Hospital, Graham Reeve, David Siegel,
                               William Waechter, Jaydeep Shah,
                                          Appellees

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-14959
                       Honorable Janet P. Littlejohn, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Marialyn Barnard, Justice
              Luz Elena D. Chapa, Justice

     The panel has considered the Appellee’s Motion for Rehearing, and the motion is
DENIED.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court